                                           Case 3:19-cv-00659-MMD-CLB Document 74 Filed 11/20/20 Page 1 of 3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89521
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiffs Ron Schreckengost and Elizabeth Walsh
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                10 RON SCHRECKENGOST, an individual, and                CASE NO: 3:19-cv-00659-MMD-CLB
                                     ELIZABETH WALSH, an individual,
                                11
                                                                    Plaintiff,                 STIPULATION, REQUEST, AND
                                12                                                                 [PROPOSED] ORDER
                                     vs.                                                          ENLARGING TIME FOR
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                                         PLAINTIFFS TO OPPOSE DEFENDANTS’
    Phone 775-853-9455
       Reno, NV 89502




                                   THE STATE OF NEVADA ex rel. the                              TWO MOTIONS TO DISMISS
                                14 NEVADA      DEPARTMENT OF                                       (ECF 069 and ECF 070)
                                   CORRECTIONS; and PERRY RUSSELL, an
                                15 individual.                                                        (SECOND REQUEST)

                                16                                  Defendants.

                                17
                                18
                                19            The parties to this action, by and through their undersigned counsel of record hereby stipulate
                                20 that Plaintiffs may have a 10-day extension of time to file their opposition briefs to Defendants’ two
                                21 motions to dismiss (ECF 069 and ECF 070), through and including Monday, Nov. 30, 2020,
                                22 Pursuant to this stipulation, the parties hereby request that the Court grant this enlargement of time.
                                23 This is the second request for such an extension. The current deadline to file these two opposition
                                24 briefs is Friday, November 20, 2020, which deadline has not yet run. The reasons that additional time
                                25 is requested here is because Plaintiff’s Counsel underestimated the amount of time it would take to
                                26 complete these opposition briefs, when first requesting an extension, given the fact that he had been and
                                27 continued to be quite busy with many pressing matters in other cases. As well, the offices of Plaintiff’s
                                28 Counsel will be closed for the Thanksgiving Holiday, November 26-27, 2020, which necessitates an


                                                                                    1
                                       Case 3:19-cv-00659-MMD-CLB Document 74 Filed 11/20/20 Page 2 of 3




                                 1 extension through the Monday, November 30, 2020, immediately after the holiday. This stipulation
                                 2 and request are not made for any dilatory or improper purpose.
                                 3 Dated this 18th Day of November.                           THE GEDDES LAW FIRM, P.C.
                                 4
                                 5
                                                                                              WILLIAM J. GEDDES
                                 6                                                            Nevada Bar Number 6984
                                                                                              The Geddes Law Firm, P.C.
                                 7                                                            1575 Delucchi Lane, Suite 206
                                                                                              Reno, Nevada 89502
                                 8                                                            (775) 853-9455
                                                                                              Attorneys for Plaintiffs Ron
                                 9                                                            Schreckengost and Elizabeth
                                                                                              Walsh
                                10
                                11 Dated this 18th Day of November .                          AARON D. FORD
                                                                                              Nevada Attorney General
                                12
1575 Delucchi Lane, Suite 206




                                                                                              Electronic Signature Authorized
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                                                                              /s/ Brandon R. Price
                                14                                                            BRANDON R. PRICE
                                                                                              Senior Deputy Attorney General
                                15                                                            Nevada Bar No. 11686
                                                                                              SCOTT H. HUSBANDS
                                16                                                            Deputy Attorney General
                                                                                              Nevada Bar No. 11398
                                17                                                            State of Nevada
                                                                                              Office of the Attorney General
                                18                                                            5420 Kietzke Lane, Suite 202
                                                                                              Reno, NV 89511
                                19                                                            (775) 687-2121 (phone)
                                                                                              Attorneys for Defendants, State of
                                20                                                            Nevada ex rel. its Department of
                                                                                              Corrections and
                                21                                                            Perry Russell
                                22                                                ORDER
                                23
                                24 Dated: November 20, 2020                            IT IS SO ORDERED
                                25
                                26
                                27                                                     UNITED STATES DISTRICT JUDGE
                                28


                                                                                 2
                                        Case 3:19-cv-00659-MMD-CLB Document 74
                                                                            73 Filed 11/20/20
                                                                                     11/18/20 Page 3 of 3




                                 1                                     CERTIFICATE OF SERVICE
                                 2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on November
                                 3 18, 2020, I caused to be served a copy of the foregoing Stipulation, Request, and [Proposed] Order
                                 4 Enlarging Time for Plaintiffs to Oppose Defendants’ Two Motions to Dismiss (ECF 069 and ECF 070)
                                 5 (Second Request), by filing the same with the Court’s electronic filing system (PACER), addressed to
                                 6 the following:
                                 7 AARON D. FORD
                                     Nevada Attorney General
                                 8 BRANDON R. PRICE
                                     Senior Deputy Attorney General
                                 9 SCOTT H. HUSBANDS
                                     Deputy Attorney General
                                10 State of Nevada Office of the Attorney General
                                     5420 Kietzke Lane, Suite 202
                                11 Reno, NV 89511
                                12 Attorneys for Defendants, State of Nevada
1575 Delucchi Lane, Suite 206




                                     ex rel. its Department of Corrections and
 The Geddes Law Firm, P.C.




                                13 Perry Russell
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                                                                             WILLIAM J. GEDDES
                                16                                                           An employee of the Geddes Law
                                                                                             Firm, P.C.
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                 3
